Citation Nr: 0905879	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-10 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service connected 
degenerative changes of the lumbar spine, evaluated as 20 
percent disabling prior to February 4, 2008.

2.   Entitlement to an increased rating for service connected 
degenerative changes of the lumbar spine, evaluated as 40 
percent disabling as of February 4, 2008.

3.  Entitlement to an increased rating for calcaneal spurs of 
the left foot, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for calcaneal spurs of 
the right foot, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for seborrheah 
dermatitis of the scalp and legs, currently rated as 10 
percent disabling.

6.  Entitlement to a compensable rating for chronic 
bronchitis.

7.  Entitlement to service connection for arthritis of the 
hips.

8.  Entitlement to service connection for arthritis of the 
knees.

9.  Entitlement to service connection for arthritis of the 
ankles.

10.  Entitlement to service connection for arthritis of the 
hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the Decision Review Officer for a 
hearing in July 2006.  A transcript has been associated with 
the claims file.

The issues of service connection for arthritis of the hips, 
knees, ankles, and hands are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 4, 2008, the Veteran did not have 
flexion limited to 30 degrees or have any ankylosis of the 
spine; however, the Veteran had pain, stiffness, lack of 
endurance, fatigue and additional loss of motion with 
repetitive motion testing.

2.  Subsequent to February 4, 2008, the Veteran did not have 
any type of ankylosis of the spine.

3.  The bilateral calcaneal spurs prevent or severely impact 
most activities of daily living; severely impact the 
Veteran's employment; require the use of assistive devices 
for ambulation; and cause antalgic gait. 

4.  The bilateral calcaneal spurs cause painful motion, 
tenderness of the heels, weakness, and poor propulsion.

5.  The skin condition affects greater than 5 percent but 
less than 20 percent of the Veteran's head, face and neck and 
greater than 5 percent but less than 20 percent of her total 
body area.

6.  The pulmonary function analysis showed FEV-1 of 98 
percent predicted, FEV-1/FVC of 75 percent, and; DLCO (SB) 99 
percent of predicted.

7.  The examiner opined that the Veteran's FEV1 and DLCO 
values are a closer representation of her disability than the 
FEV1/FVC score.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for degenerative 
disc disease of the lumbar spine prior to February 4, 2008, 
but not greater, have been met.  38 U.S.C.A. § 1155 (West 
Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5242 (2008).

2.  The criteria for a rating greater than 40 percent for 
degenerative disc disease of the lumbar spine from February 
4, 2008 have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2008); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5242 (2008).

3.  The criteria for a 30 percent evaluation for calcaneal 
spurs of the left foot have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5299-5284 (2008).

4.  The criteria for a 30 percent evaluation for calcaneal 
spurs of the right foot have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5299-5284 (2008).

5.  The criteria for an increased evaluation for seborrheah 
dermatitis of the scalp and legs have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.21, 4.118 Diagnostic Codes 7800, 7806 
(2002), Diagnostic Codes 7800, 7829 (2008).

6.  The criteria for a compensable disability evaluation for 
the service-connected bronchitis have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, Diagnostic 
Code 6600 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims.

It is noted that, under the anti-pyramiding provision of 38 
C.F.R. § 4.14, the evaluation of the "same disability" or, 
more appropriately in this case, the "same manifestation" 
under various diagnoses is to be avoided.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that, for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Lumbar Spine

The Veteran seeks an increased rating for her degenerative 
changes of the lumbar spine, with a history of sciatica.  The 
RO granted a 20 percent rating from January 2005 and a 40 
percent rating from February 2008 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242, degenerative arthritis of the spine 
(see also Diagnostic Code 5003).

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Formula) are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The disabilities of the spine that are rated under the 
General Formula include degenerative arthritis of the spine 
(Diagnostic Code 5242) (for degenerative arthritis of the 
spine, see also Diagnostic Code 5003).

The General Formula provides a 40 percent disability rating 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2008).

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to the General Formula, degenerative 
arthritis under Diagnostic Code 5003 should also be 
considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  Accordingly, since the Veteran's disability has 
already been rated for limitation of motion and granted a 
compensable rating, Diagnostic Code 5003 is inapplicable to 
the Veteran's claim.

The Veteran had a VA examination in February 2008.  The 
examiner reviewed the claims file and noted a history of 
incontinence unrelated to the low back disability, as well as 
a history of fatigue, decreased motion, stiffness, weakness, 
and pain.  

The Veteran reported that her pain was about a 4 or 5 of 10 
when medicated.  Her pain was described as moderate sharp, 
radiating, constant pain that is felt daily.  The Veteran 
reported severe flare-ups every 5 to 6 months and lasting 1 
to 2 days.  

The examiner noted that the Veteran uses an orthotic insert 
and a cane to ambulate and that she is unable to walk more 
than a few yards.

On exam, the examiner found guarding of the left and right 
and tenderness.  It was also noted that the guarding was 
severe enough to be responsible for abnormal gait or spinal 
contour.

Range of motion (ROM) testing showed flexion from 0 to 30 
degrees, with pain beginning at 30 degrees; extension from 0 
to 20 degrees, with pain beginning at 20 degrees; and lateral 
flexion from 0 to 10 degrees bilaterally, with pain beginning 
at 10 degrees.  The Veteran had no additional loss of motion 
on repetitive use, weighing against an increased evaluation.  

X-rays showed mild spondylolisthesis of L4, with the balance 
of the study appearing normal.  The diagnosis was 
degenerative condition of the lumbar spine.

Regarding employment, the examiner stated that the Veteran 
lost approximately 1 week of work in the past year due to 
pain and doctor's visits.  The examiner indicated that the 
condition significantly impacts her employment, causing 
increased tardiness, increased absenteeism, decreased 
mobility, lack of stamina, and problems with lifting and 
carrying.  The condition also causes weakness or fatigue and 
decreased strength in the lower extremity, urinary 
incontinence, fecal incontinence, and pain.  The condition 
severely impacts or prevents most daily activities.

Regarding the Veteran's request for an increased rating for 
the lumbar spine disability subsequent to February 2008, the 
Board finds that an increased rating is not warranted.  
Evidence shows that the Veteran had flexion of the lumbar 
spine at 30 degrees at the February 2008 VA examination, the 
maximum flexion allowed for a 40 percent rating.  No 
additional limitation of motion on repetitive movement was 
noted.  Evidence does not show that the Veteran has favorable 
or unfavorable ankylosis of the spine.

In addition to the criteria listed in Diagnostic Code 5242, 
the Board must also consider whether a higher disability 
rating is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The February 2008 VA examiner indicated that the Veteran 
expressed pain upon repetitive motion; however, the examiner 
found no evidence of fatigue, weakness, incoordination, or 
additional limitation of motion on repetitive motion, 
providing probative evidence against this claim.  

The Board recognizes the Veteran's complaints; however, it is 
important for the Veteran to understand that without 
consideration of pain the current evaluation could not be 
justified.  The appeal is denied.

Regarding the request for an evaluation greater than 20 
percent prior to February 2008, the Veteran had a VA 
examination of the lumbar spine in April 2005; however the 
examiner did not review the claims file in conjunction with 
the exam.  Though the exam has little probative value; it is 
noted that the Veteran's ROM testing showed flexion from 0 to 
60 degrees; extension from 0 to 20 degrees; left lateral 
flexion from 0 to 30 degrees; right lateral flexion from 0 to 
20 degrees; and bilateral rotation from 0 to 20 degrees, with 
all tests producing pain and stiffness.  

Upon repetitive motion, ROM testing showed flexion from 0 to 
45 degrees, with pain, stiffness, weakness, fatigue, and lack 
of endurance; extension from 0 to 15 degrees, with pain, 
stiffness, lack of endurance and fatigue; left lateral 
flexion from 0 to 15 degrees, with pain, stiffness, and lack 
of endurance; right lateral flexion from 0 to 50 degrees, 
with pain, weakness, and lack of endurance; and bilateral 
lateral rotation from 0 to 15 degrees, with pain, weakness 
and lack of endurance.  

Also noted in the April 2005 exam are the Veteran's 
complaints of falling, and complaints that her back 
disability affects her ability to eat, groom, bathe, and 
dress during flare-ups.  She also complained that the 
disability affected her job, ability to participate in 
recreational activities, and ability to drive.

The Board has considered the evidence and finds that a rating 
greater than 20 percent for the lumbar spine disability is 
not warranted based on the schedular criteria and ROM 
testing.  

In addition to the criteria listed in Diagnostic Code 5242, 
the Board has considered whether a higher disability rating 
is warranted based on functional loss due to pain or 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202.  

In this case, the April 2005 examiner did not review the 
claims file in conjunction with the exam; however, the 
examiner performed all appropriate testing, including ROM 
testing, which showed additional limitation of motion with 
repetitive motion testing as well as pain, weakness, and lack 
of endurance.  The Board recognizes the Veteran's complaints 
and the VA examiner's findings, and finds that a 40 percent 
rating is warranted based upon the DeLuca criteria.  For 
reasons noted above, at rating higher than 40 percent is not 
found. 

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims for increase, that doctrine is not 
applicable in the instant appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).




B.  Calcaneal Spurs

The Veteran seeks an increased rating for her bilateral 
calcaneal spurs of the feet.  The RO granted the Veteran a 10 
percent rating for each foot under 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5299-5284.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2008).  The 
hyphenated diagnostic code in this case indicates that an 
unlisted musculoskeletal disorder, under Diagnostic Code 
5299, was the service-connected disorder, and other foot 
injuries, under Diagnostic Code 5284, was a residual 
condition.  See Id. (unlisted disabilities requiring rating 
by analogy will be coded by the numbers of the most closely 
related body part and "99").

Under Diagnostic Code 5284, residuals of other foot injuries 
warrant a 10 percent evaluation when they are moderate in 
degree.  A 20 percent evaluation is warranted when they are 
moderately severe in degree, while a 30 percent evaluation is 
warranted when they are severe in degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2008).

The Veteran had a VA examination in February 2008.  The 
examiner reviewed the claims file.

For both feet, the Veteran reported pain, heat, and redness, 
in the entire heel when walking and standing.  She also 
reported stiffness, fatiguability, weakness, and lack of 
endurance in the plantar surface of the entire foot, 
bilaterally, when walking and standing.

The Veteran reported flare-ups at least weekly, lasting 1 to 
2 days, precipitated by walking and alleviated by rest.  

The examiner stated that plantar and dorsiflexion were 
limited and that the Veteran is unable to stand for more than 
a few minutes.  The Veteran was unable to walk for more than 
a few yards.  It was noted that the Veteran requires orthotic 
inserts and a cane.

On exam, the left foot showed tenderness in the heel, 
weakness or poor propulsion, and scaling on the dorsal aspect 
of the foot.  The right foot showed painful motion, 
tenderness of the heel, weakness or poor propulsion, and 
scaly patches on the dorsal aspect of the foot.  The 
Veteran's gait was antalgic and showed poor propulsion.

X-rays showed bilateral calcaneal spurs and hammertoes, 
bilaterally.  The examiner noted the Veteran's occupation as 
a supply clerk and that she missed approximately one week of 
work due to pain and medical appointments.

The diagnosis was calcaneal spurs with significant effects on 
employment due to decreased mobility, problems with lifting 
and carrying, lack of stamina, and weakness or fatigue.  It 
was noted that the Veteran had pain in her lower extremities 
and that her bilateral disability severely affects her 
ability to complete chores, shop, travel, and drive.  The 
conditions prevent her from engaging in exercise, sports, and 
recreation and mildly affect her ability to bathe, dress, and 
groom herself.

Based upon the evidence, the Board finds that the bilateral 
calcaneal spurs constitute severe foot injuries.  The 
evidence shows that the bilateral calcaneal spurs prevent or 
severely impact most activities of daily living and severely 
impact her employment.  The Veteran requires assistive 
devices to ambulate.  The disabilities cause antalgic gait 
and objective evidence shows painful motion, tenderness of 
the heels, weakness, and poor propulsion.  Accordingly, the 
Board finds that a 30 percent rating is warranted for each 
foot.

As for other diagnostic codes, there is no medical evidence 
that the Veteran has flatfoot, weak foot, claw foot, Morton's 
disease, hallux, valgus, hallux rigidus, or malunion or 
nonunion of the tarsal or metatarsal bones.  Accordingly, an 
increased evaluation is not warranted under the Diagnostic 
Codes corresponding to these symptoms.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 
and 5283 (2008).

The Veteran had evidence of hammer toes; however, only a 
maximum of 10 percent is allowed under Diagnostic Code 5282.  
38 C.F.R. § 4.71a.

Based upon the evidence, the Board finds that staged ratings 
are not warranted.  The Board also finds no reason to refer 
the case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 38 
C.F.R.  § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  VAOPGCPREC 6-96.

In sum, a 30 percent rating is granted for the right foot for 
service connected calcaneal spurs and a 30 percent rating is 
granted for the left foot for service connected calcaneal 
spurs.

C. Seborrheah Dermatitis 

The Veteran seeks a rating greater than 10 percent for her 
seborrhea dermatitis of the scalp and legs (skin condition).  
The RO rated the Veteran under 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7806.  The Veteran's specific disability is not 
listed on the Rating Schedule.  The RO determined that the 
most closely analogous diagnostic code is 38 C.F.R. § 4.118, 
DC 7806, dermatitis or eczema.

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Dermatitis or eczema 
that involves more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period, is rated 60 percent disabling.  38 C.F.R. § 
4.118.

Diagnostic Code 7800 rates disfigurement of the head, face, 
or neck.  See 38 C.F.R. § 4.118 (2007).  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, is rated 30 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent 
disabling.  A skin disorder of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement, is rated 80 percent 
disabling. 

Note 1 of Diagnostic Code 7800 states that the eight 
characteristics of disfigurement for purposes of evaluation 
are: scar five or more inches in length; scar at least one-
quarter inch wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); or skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

The Veteran had a VA examination in February 2008.  The 
examiner reviewed the claims file.

The Veteran reported that she treats her skin condition with 
over-the-counter (OTC) topical lotions on an intermittent 
basis.  Skin symptoms included pruritic scales with some 
weeping.  No systemic symptoms were noted.

The Veteran reported treatment for psoriasis in the 12 months 
prior to the exam.  She treated the condition with OTC lotion 
on a daily basis.  She reported that the disability had been 
a constant problem for the last year.  Her treatment was 
neither corticosteroid or immunosuppressive.

The examiner stated that the Veteran had dry scaling patches 
covering 75% of her scalp, her bilateral elbows, and 50% of 
the dorsal aspect of her feet.  The examiner found that 
greater than 5 percent but less than 20 percent of her head, 
face and neck were affected and greater than 5 percent but 
less than 20 percent of her total body area was affected, 
weighing against a finding of an increased rating.

The Veteran had a VA examination in April 2005.  The examiner 
did not review the claims file, thus the exam does not have 
great probative value.

In this exam, the examiner stated that the Veteran had 
dermatitis and redness of the scalp as well as redness on 
both shins.  The shin skin lesions were 5x5 cm with some 
papules.  The examiner found no scars or disfigurement.  The 
Veteran's skin condition covered approximately 100% of her 
scalp and 9% of her shins.  The total percentage of her body 
affected was 18%.  

For a 30 percent rating under Diagnostic Code 7806, the 
condition must involve 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, while an 
increased rating under Diagnostic Code 7800 requires a skin 
disorder of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.
 
The Veteran has not required systemic therapy.  The February 
2008 VA examination found dry scaling patches covering 75% of 
her scalp and 50% of the dorsal aspect of her feet.  However, 
the examiner concluded that greater than 5 percent but less 
than 20 percent of her head, face and neck were affected and 
greater than 5 percent but less than 20 percent of her total 
body area was affected.  

Accordingly, since the evidence fails to show that the skin 
condition involves 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, a higher rating is 
not warranted under Diagnostic Code 7806.  Also, the evidence 
fails to show that the criteria for an increased rating under 
7800 has been met as the evidence does not show disfigurement 
of the head, face and neck with visible palpable tissue loss 
and either gross distortion or asymmetry of two features or 
five characteristics of disfigurement. 

The Board finds no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to the Veteran's 
disability that would take the Veteran's case outside the 
norm to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 
Vet. App. 218. 

The appeal is denied.

D.  Chronic Bronchitis

The Veteran seeks a compensable rating for her chronic 
bronchitis.  The RO rated the Veteran under 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (2008), chronic bronchitis.  

Under DC 6600, a 10 percent rating is warranted for the 
following: FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC 
of 71 to 80 percent or; DLCO (SB) 66 to 80 percent of 
predicted.

A 30 percent rating is warranted for the following: FEV-1 of 
56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent 
or; DLCO (SB) 56 to 65 percent predicted.

The Veteran had a VA examination in February 2008.  The 
examiner reviewed the claims file.  The Veteran indicated 
that exposure to viral agents (colds) and chemical agents 
trigger episodes.  She treats her disability with an inhaled 
bronchodilator on a daily and intermittent basis.  She also 
reported that she experiences acute asthma attacks once or 
twice per year and that she seeks treatment once or twice per 
year for exacerbations.  Other symptoms include productive 
cough one or more times per day and wheezing monthly or less.  
She also reported frequent dyspnea with mild exertion.

The pulmonary function analysis showed FEV-1 of 98 percent 
predicted, FEV-1/FVC of 75 percent, and; DLCO (SB) 99 percent 
of predicted.  In an August 2008 addendum to the February 
2008 VA examination, the examiner stated that after reviewing 
the Veteran's medical records, that the post FEV-1 and DLCO 
values are a closer representation of her disability than the 
FEV-1/FVC measurements.

The examiner's opinion regarding the current severity of the 
Veteran's disability weighs against a finding of a 
compensable rating.

The Veteran had a VA examination in April 2005; however, the 
examiner did not review the claims file in conjunction with 
the exam and the exam failed to include pulmonary function 
analysis testing.  Therefore, the exam has little probative 
value.

The Board has considered all evidence in the claims file and 
accordingly finds that the disability picture most closely 
resembles the criteria for a noncompensable rating.  Though 
the Veteran scored a 75 percent on her FEV1-FVC test, the 
examiner stated that her FEV1 and DLCO values are a closer 
representation of her disability.  The Board finds that the 
post-service medical record provides evidence against her 
claim. 

The Board finds no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to the Veteran's 
disability that would take the Veteran's case outside the 
norm to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 
Vet. App. 218. 

The appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in May 2008 that fully addressed all notice 
elements, including the Vazquez-Flores criteria.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in August 2008 
after the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records.  

The Veteran was afforded a VA medical examination in April 
2005 and in February 2008.  Significantly, neither the 
Veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to a 40 percent rating for service connected 
degenerative changes of the lumbar spine, prior to February 
4, 2008, is granted.

Entitlement to a disability rating greater than 40 percent 
for service connected degenerative changes of the lumbar 
spine, subsequent to February 4, 2008, is denied.  

A 30 percent rating for calcaneal spurs of the left foot is 
granted.

A 30 percent rating for calcaneal spurs of the right foot is 
granted.

Entitlement to an increased rating for seborrheah dermatitis 
of the scalp and legs is denied.

Entitlement to a compensable rating for chronic bronchitis is 
denied.


REMAND

Before addressing the merits of any of the service connection 
claims on appeal, the Board finds that additional development 
is required as the Veteran has not been provided notice that 
complies with the Veterans Claims Assistance Act of 2000 
(VCAA), as contemplated by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.59. 

A review of the claims file reveals that the Veteran has been 
provided with no VCAA notice with regard to her claims for 
service connection for arthritis of the hips, knees, ankles, 
and hands, currently on appeal to the Board.  

On remand, VA must provide the Veteran with notice as to what 
evidence is needed to substantiate her claims for service 
connection, her and VA's respective duties in obtaining 
evidence, and how disability ratings and effective dates are 
assigned in the event that her claims are granted.

After allowing the Veteran a sufficient time to respond to 
the notice, her claims must be readjudicated because a 
readjudication following post initial adjudication will cure 
the present defect.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the AOJ) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
(SOC) or a supplemental statement of the case (SSOC) is 
sufficient to cure a timing defect).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
VCAA notice that informs her of any 
information and evidence not of record (1) 
that is necessary to substantiate the 
claims for service connection; (2) that VA 
will seek to provide; and (3) that she is 
expected to provide in accordance with 38 
C.F.R. § 3.159(b)(1).  The notice must 
comply with any applicable legal 
precedent, including the recent case of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal, 
considering any new evidence secured since 
the last SSOC, and consider whether a VA 
examination/opinion is required based on 
this evidence.  If the disposition remains 
unfavorable, the RO should furnish the 
Veteran with another SSOC and afford the 
applicable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


